Dismissed and Memorandum Opinion filed December 4, 2008







Dismissed
and Memorandum Opinion filed December 4, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00679-CV
____________
 
LORETTER BROCK, Appellant
 
V.
 
BANK OF NEW YORK AS TRUSTEE 
FOR THE CERTIFICATE HOLDER FOR
CWABS, Appellee
 

 
On Appeal from the 270th District
Court
Harris County, Texas
Trial Court Cause No.
2007-12925
 

 
M E M O R
A N D U M   O P I N I O N
According
to information provided to this Court, this appeal is from a judgment signed
April 28, 2008.  No clerk=s record has been filed.  The clerk responsible for preparing
the record in this appeal informed the Court appellant did not make arrangements
to pay for the record.  




On
October 2, 2008, notification was transmitted to all parties of the Court=s intention to dismiss the appeal for
want of prosecution unless, within fifteen days, appellant paid or made
arrangements to pay for the record and provided this Court with proof of
payment.  See Tex. R. App. P.
37.3(b).  Appellant filed no response.
In addition,
our records show that appellant has neither established indigence nor paid the
$175.00 appellate filing fee.  See Tex.
R. App. P. 5 (requiring payment of fees in civil cases unless indigent);Tex.
R. App. P. 20.1 (listing requirements for establishing indigence); see also Order Regarding Fees Charged in Civil Cases in the Supreme Court
and the Courts of Appeals and Before the Judicial Panel on Multidistrict
Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007) (listing fees in
court of appeals); Tex. Gov=t Code Ann. ' 51.207 (Vernon
2005) (same).  
Appellant was given the requisite ten-days= notice that this
appeal was subject to dismissal unless the fee was paid.  See Tex. R. App.
P. 42.3.  Appellant has not paid the filing fee.   
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed December
4, 2008.
Panel consists of Chief Justice Hedges and Justices
Guzman and Brown.